Citation Nr: 1705209	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-22 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's posttraumatic stress disorder (PTSD) prior to October 4, 2012, and in excess of 70 percent thereafter. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to October 4, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from April 1951 to July 1953. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which increased the disability evaluation for the Veteran's PTSD from 30 to 50 percent and effectuated the award as of November 6, 2008. 

When this case was previously before the Board in May 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

Subsequently in a February 2016 rating decision, the evaluation of PTSD was increased to 70 percent, effective October 4, 2012, and entitlement to a TDIU was granted effective October 4, 2012.  The issue of entitlement to a TDIU was before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Rice TDIU claim before the Board is deemed a component of the claim for an increased rating for PTSD.  Therefore, since the RO determined that the Veteran was not found to be unemployable until October 4, 2012, the issue of entitlement to a TDIU prior to October 4, 2012, is still before the Board and in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a) (2) (West 2014).

In a January 2017 brief, the Veteran through his representative raised the issues of entitlement to service connection for coronary artery disease and residuals of prostate cancer as secondary to his service connected PTSD.  These claims are REFERRED to the agency of original jurisdiction (AOJ) for any action necessary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his PTSD renders him unemployable and warrants assignment of a 100 percent schedular evaluation. 

The evidence of record shows that the Veteran is receiving Social Security Administration (SSA) benefits.  The Board also observes, as noted by the Veteran's representative in a January 2017 brief, that SSA records have never been requested. 

SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372   (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits).  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Because it appears that the Veteran has received disability benefits from the SSA, the Board finds that a remand for all medical records held by SSA is necessary as it may impact the Veteran's claim for higher ratings for his PTSD disability.

The issue of entitlement to a TDIU prior to October 4, 2012, is intertwined with the issue of entitlement to an increased rating for PTSD which the Board has remanded.  Accordingly, the Board remands the matter of entitlement to TDIU, pending adjudication of this intertwined matter.

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, notify the Veteran and his representative and place a statement to that effect in the electronic record.

2.  When the development requested has been completed, readjudicate the issues on appeal in light of any additional evidence added to the electronic claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

